Title: To George Washington from the Continental Congress Secret Committee, 1 August 1776
From: Continental Congress Secret Committee
To: Washington, George



Sir
In Secret Committee Philada August 1st 1776

We have the honor to transmit you five Tons of Musquet Powder by the bearer hereof agreable to an order of Congress passed yesterday and as our Stock here is not considerable We beg to remind you, that three Powder Mills are now employed in making Continental Powder near New York, Vizt Mr Livingston & Mr Wisners Mills in N. York Government and Colo. Fords in the Jerseys from whence this supply might have been drawn and when more is wanted it will be found there. By order of the Secret Committee I have the honor to be Your Excellencys most Obedt hble servt

Robt Morris, Chair Man

